Case 1:20-cv-23174-KMW Document 32 Entered on FLSD Docket 12/22/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              Case No. 20-23174-CIV-WILLIAMS

  JILL THAYER,

           Plaintiff,

  vs.

  NCL (BAHAMAS) LTD., et al.,

           Defendants.
                                      /

                                            ORDER

           THIS MATTER is before the Court on Magistrate Judge Torres’ Omnibus Report

  & Recommendation (the “Report”). (DE 31). The Report recommends that Defendant

  Destinations North America, LLC’s motion to dismiss be granted in part and denied in

  part. The Report also recommends that Defendant NCL (Bahamas) Ltd.’s motion to

  dismiss be denied. No objections to the Report were filed. After a careful review of the

  Report, the record, and applicable case law, it is ORDERED AND ADJUDGED as follows:

        1. The Report (DE 31) is AFFIRMED AND ADOPTED.

        2. Defendant Destinations North America, LLC’s motion to dismiss (DE 14) is

           GRANTED IN PART AND DENIED IN PART as set forth in the Report.

        3. Defendant NCL (Bahamas) Ltd.’s motion to dismiss (DE 19) is DENIED.

        4. Counts I–VII of Plaintiff’s first amended complaint shall proceed. Count VIII is

           dismissed. Defendants shall file an answer to Plaintiff’s first amended complaint

           on or before January 11, 2021.
Case 1:20-cv-23174-KMW Document 32 Entered on FLSD Docket 12/22/2020 Page 2 of 2




        DONE AND ORDERED in Chambers in Miami, Florida, this 21st day of

  December, 2020.
